Citation Nr: 0206759	
Decision Date: 06/24/02    Archive Date: 07/03/02

DOCKET NO.  95-02 442	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the March 
20, 1998, Board decision, which denied entitlement to a claim 
of entitlement to service connection human immunodeficiency 
virus (HIV).


REPRESENTATION

Moving party represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The moving party served on active duty from July 1980 to 
January 1986.

This matter is currently before the Board of Veterans' 
Appeals (Board) on motion by the moving party as to whether 
there was clear and unmistakable error (CUE) in a March 20, 
1998 Board decision.  Specifically, in a February 2000 
decision, the Board denied the moving party's motion, and she 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  The Court, in an Order issued 
in May 2001 that was based on the Secretary's Motion for 
Remand and to Stay Proceedings, vacated the Board's February 
2000 decision and remanded the case to the Board.  The 
decision set forth below replaces the Board's June 2000 
decision.


FINDINGS OF FACT

1.  In a Board decision, dated March 20, 1998, the Board 
determined that the moving party had not presented evidence 
of a well grounded claim for service connection for HIV.

2.  The moving party alleges that the claim for service 
connection for HIV should have been granted as the evidence 
had shown that she had contracted HIV as the result of a 
needle stick while searching the cell of a prisoner as part 
of her duties as a guard in a military correctional facility; 
she further alleges that the Board failed to consider all the 
evidence of record and weigh it properly.





CONCLUSION OF LAW

The March 20, 1998 Board decision, which denied the moving 
party's claim for service connection for HIV, is not clearly 
and unmistakable erroneous.  38 U.S.C.A. § 7111 (West Supp. 
2001); 38 C.F.R. §§ 20.1403, 20.1404 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A prior Board decision is final and binding, but is 
reversible, if there is clear and unmistakable error.  38 
U.S.C.A. § 7111.  A decision of the Board that revises a 
prior Board decision on the grounds of clear and unmistakable 
error has the same effect as if the decision had been made on 
the date of the prior decision.  38 U.S.C.A. § 7111; 38 
C.F.R. § 20.1406.  

There is a presumption of validity to otherwise final 
decisions, and, in the face of a claim of error, the 
presumption is even stronger.  Martin v. Gray, 142 U.S. 236 
(1891); Sullivan v. Blackburn, 804 F.2d 885 (5th Cir. 1986).  

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a); see also Damrel 
v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1991)

A motion for revision of a decision based on CUE must set 
forth clearly and specifically the alleged clear and 
unmistakable error, or errors, of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been manifestly different but 
for the alleged error.  Non-specific allegations of a failure 
to follow regulations or a failure to give due process, or 
any other general, non- specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with the requirements 
of this paragraph shall be dismissed without prejudice to 
refiling under this subpart.  66 Fed. Reg. 35,902-35,903 
(July 10, 2001) (to be codified as amended at 38 C.F.R. § 
20.1404).

A review of the record shows that in September 1993, the 
moving party filed a claim for service connection for HIV.  
In a decision, dated in August 1994, the RO denied the claim.  
The moving party appealed, and in a March 1998 decision, the 
Board denied the claim as not well grounded.  There was no 
appeal, and the Board's decision became final.  See 
38 U.S.C.A. § 7104.  In August 1998, the moving party filed a 
motion for reconsideration.  See 38 U.S.C.A. § 7103 (West 
1991).  In November 1998, the Acting Chairman of the Board 
denied the motion.  In December 1998, the moving party 
submitted argument which was construed as a motion for 
revision of the Board's March 20, 1998 decision based on 
clear and unmistakable error (CUE).   As noted in the 
introduction of this decision, in a February 2000 decision, 
the Board denied the moving party's motion, and she appealed 
that decision to the Court.  In May 2000, the Court issued an 
Order which vacated the Board's February 2000 decision and 
remanded the case to the Board.   

A review of the record indicates that at the time of the 
Board's March 1998 decision, there was no objective evidence 
that the moving party contracted HIV during service, nor was 
there any competent medical opinion relating her HIV to her 
period of military service.  Accordingly, the Board's 
conclusion that the moving party had not presented a well 
grounded claim for service connection for HIV is not an 
"undebatable" error.  The March 20, 1998 Board decision was 
consistent with and supported by the law then applicable for 
determining the well groundedness of claims for service 
connection.  38 U.S.C.A. § 5107(a) (West 1991).  Therefore, 
the Board finds that its March 20, 1998 denial of service 
connection for HIV, on the basis that it was not well 
grounded, was a reasonable exercise of adjudicatory judgment 
and did not involve CUE.

The moving party has not alleged that the correct facts, as 
they were known at the time, were not before the Board, or 
that the statutory and regulatory provisions extant at the 
time were incorrectly applied.  Instead, she argues that her 
claim was not fairly reviewed because the Board failed to 
either consider of give more probative weight to her 
arguments that her HIV was caused by: 1) receiving a 
hepatitis B vaccine during service, which was made from human 
blood and was not tested for HIV at that time; and 2) 
receiving needle sticks when searching the cells of prisoners 
during her service as a guard (there is no objective evidence 
of this in the claims files).  She further argues that 
military physicians mistakenly confused her HIV symptoms with 
her hepatitis symptoms, and that the Board either should not 
have considered, or gave inappropriate probative weight to, 
evidence that her husband had been exposed to prostitutes and 
had been exposed to intravenous (IV) drug users.  Finally, 
she argues that the Board should have requested an opinion 
from an independent medical expert on the etiology of her 
HIV.

The undersigned finds that the moving party's arguments 
amount to no more than a challenge of the Board's weighing of 
the evidence, or an allegation of a failure of the duty to 
assist.  Specifically, she argues that the Board should have 
afforded more or less weight to various statements of hers, 
and documents in the record.  Her arguments were before the 
Board in March 1998, and at this point in time her arguments 
represent a clear-cut example of disagreement as to how the 
evidence was interpreted and evaluated, and the Board finds 
that the moving party has not pointed to any specific errors 
of fact or law in the Board decision at issue.  A 
disagreement as to how the facts were weighed or evaluated 
cannot constitute clear and unmistakable error.  38 C.F.R. 
§ 20.1403(d)(3).  In addition, her assertion that the Board 
should have requested an etiological opinion from an 
independent medical expert is based on a claim of a failure 
in the duty to assist, which is not a viable basis for a CUE 
claim.  38 C.F.R. § 20.1403(d)(2).  Consequently, clearly and 
unmistakable error in the March 20, 1998 Board decision has 
not been shown.  It is not subject to revision or reversal.  
38 U.S.C.A. § 7111; 38 C.F.R. § 20.1403.  In reaching this 
decision, the Board notes that the "benefit of the doubt 
rule" of 38 U.S.C.A. § 5107(b) does not apply to the Board's 
decision as to whether there was clear and unmistakable error 
in a prior Board decision.  38 C.F.R. § 20.1411(a).  

In summary, the moving party has not pointed to any specific 
errors of fact or law in the Board decision at issue.  
Inasmuch as neither the moving party nor her representative 
has clearly and specifically alleged any errors of fact or 
law in the March 1998 Board decision, explained the legal or 
factual basis of such allegations, or indicated why the 
result of that decision would have been manifestly different 
but for the alleged error, this CUE motion must be dismissed 
without prejudice pursuant to 66 Fed. Reg. 35,902- 35,903 
(July 10, 2001) (to be codified as amended at 38 C.F.R. § 
20.1404).

As a final matter, the April 2001 Motion noted that, 
subsequent to the promulgation of the Board's March 1998 
decision, the Veterans Claims Assistance Act of 2000 was 
enacted.  See Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)), and 
implementing regulations, 66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Motion indicated that a remand was required 
to consider application of the VCAA to the CUE motion.  

With regard to the potential of further development of the 
moving party's claim, as would possibly be required under the 
VCAA, the Board notes that subsequent to its June 2001 order 
in this matter, the Court held that the VCAA is not 
applicable to motion alleging CUE in Board decisions.  
Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  
The Court noted that CUE claims are not conventional appeals, 
but rather are requests for revision of previous decisions.  
As such, moving parties alleging CUE are not "claimants," and 
a "claimant," as defined by 38 U.S.C.A. § 5100, cannot 
encompass a person seeking a revision of a final decision 
based upon CUE pursuant to 38 U.S.C. §§ 5109A and 7111.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.  

ORDER

The motion for revision or reversal of a March 20, 1998 Board 
decision on the grounds of clear and unmistakable error is 
dismissed without prejudice to re-filing.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

